Exhibit 10.20
TOLL BROTHERS, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN FOR EMPLOYEES (2007)
RESTRICTED STOCK UNIT AWARD
     This Restricted Stock Unit Agreement (the “RSU” or “RSU Agreement”)
documents the grant of Restricted Stock Units by Toll Brothers, Inc. (the
“Company”) pursuant to the terms of the Toll Brothers, Inc. Amended and Restated
Stock Incentive Plan for Employees (2007) (the “Plan”). This RSU consists of a
grant of a right to receive a number of shares of Common Stock at the date
specified herein. This RSU relates to 200,000 shares of Common Stock (the
“Shares”), and is granted on this 19th day of December, 2008 (the “Date of
Grant”) to Robert I. Toll (the “Grantee”), and is subject to all applicable
terms and conditions set forth in the Plan.
     1. Definitions. All capitalized terms contained in this RSU Agreement shall
have the meaning set forth in the Plan unless otherwise defined herein or as may
be required by the context.
     2. Performance-Based Vesting. Grantee’s rights under this RSU shall, except
to the extent greater vesting is provided for under the terms of the Plan or as
set forth in this RSU, become fully vested and Grantee shall be entitled to
receipt of the Shares represented by this RSU only if, and at such time as, the
average closing price of the Common Stock on the New York Stock Exchange
(“NYSE”), measured over any twenty (20) consecutive trading days ending on or
prior to December 19, 2013, increases 30% or more over the closing price of the
Common Stock on the NYSE on the Date of Grant; provided that in no event shall
Grantee’s rights under this RSU become vested if Grantee does not continue to be
employed by, or be a member of the Board of, the Company until December 19,
2011.
     3. Vesting Upon Death or Disability. Notwithstanding any of the provisions
in Section 2, Grantee’s rights under this RSU shall become fully vested and
Grantee shall be entitled to receipt of the Shares represented by this RSU in
the event the Grantee’s service as an employee or as a member of the Board of
the Company terminates by reason of the Grantee’s death, or by reason of the
Grantee’s “disability” (as hereinafter defined).
For purposes of this RSU Agreement, the term “disability” shall mean any
condition that would qualify as a “disability” as that term is defined in the
Plan, or any other condition that the Committee determines to be a medically
determinable physical or mental impairment which can be expected (a) to prevent
the Grantee from being able to perform his usual duties (or another job deemed
appropriate by the Committee taking into account the Grantee’s education, prior
experience and past earnings) and (b) to last for one year or longer.
     4. Vesting Upon Change of Control. Notwithstanding any of the provisions of
Section 2, Grantee’s rights under this RSU shall become fully vested and Grantee
shall be entitled to receipt of the Shares represented by this RSU in the event
there is a Change of Control while Grantee is employed by, or a member of the
Board of, the Company.
     5. Delivery of Shares. The Shares shall be delivered to Grantee (or the
person to whom ownership rights may have passed by will or the laws of descent
and distribution), on or as soon as practicable after the first to occur of the
following:
          (a) The date the performance-based vesting conditions set forth in
Section 2 are satisfied;

 



--------------------------------------------------------------------------------



 



          (b) The occurrence of a Change of Control; provided, however, that the
event that constitutes a Change of Control also constitutes a change in
ownership or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company that permits a payment of
deferred compensation pursuant to Section 409A of the Internal Revenue Code; or
          (c) The date of Grantee’s termination of employment with, or as a
member of the Board of, the Company due to death or disability; provided,
however, that delivery of the Shares by reason of Grantee’s termination of
employment shall be delayed until the six (6) month anniversary of the date of
Grantee’s termination of employment if and to the extent necessary to comply
with Code Section 409A(a)(B)(i), and the determination of whether or not there
has been a termination of Grantee’s employment with the Company shall be made by
the Committee consistent with the definition of “separation from service” (as
that phrase is used for purposes of Code Section 409A, and as set forth in
Treasury Regulation Section 1.409A-1(h)).
The Company shall, without payment from Grantee (or the person to whom ownership
rights may have passed by will or the laws of descent and distribution) for the
Shares, other than any required withholding taxes, as provided in Section 9,
below, (i) deliver to Grantee (or such other person) a certificate for the
Shares being delivered or (ii) if consented to by Grantee (or such other
person), deliver electronically to an account designated by Grantee (or such
other person) the Shares being delivered, in either case without any legend or
restrictions, except for such restrictions as may be imposed by the Committee,
in its sole judgment, consistent with the terms of the Plan. The Company may
condition delivery of the Shares upon the prior receipt from Grantee (or such
other person) of any undertakings which it may determine are required to assure
that the Shares being delivered are being issued in compliance with federal and
state securities laws. The right to any fractional Shares shall be satisfied in
cash, measured by the product of the fractional amount times the fair market
value of a Share on the date the Share would otherwise have been delivered, as
determined by the Committee. Notwithstanding anything to the contrary herein, in
the event of a Change of Control, the Grantee shall receive, at the time that
delivery of the Shares is provided for hereunder, the Shares and/or such other
property or other consideration as is appropriate so that the Grantee receives,
as of such date of delivery, whatever the Grantee would have received had the
Grantee held the Shares at the time of the Change of Control
     6. Dividends. Grantee shall not be entitled to any cash, securities or
property that would have been paid or distributed as dividends with respect to
the Shares subject to this RSU Agreement prior to the date the Shares are
delivered to Grantee; provided, however, that the Company shall keep a
hypothetical account in which any such items shall be recorded, and shall pay to
Grantee the amount of such dividends in kind on the same date that the Shares to
which such payments or distributions relate are delivered to Grantee (or
forfeited).
     7. Non-Transferability of this RSU. Grantee shall not be permitted to sell,
transfer, pledge, assign or otherwise dispose of this RSU at any time.
Notwithstanding the foregoing, in the event of Grantee’s death, this RSU may be
transferred by will or by the laws of descent and distribution.
     8. Rights of Grantee. Grantee shall have none of the rights of a
shareholder at any time prior to the delivery of the Shares subject to this RSU
Agreement, except as expressly set forth in the Plan or herein.
     9. Withholding Taxes. Grantee shall be responsible to pay to the Company
the amount of withholding taxes as determined by the Company on the date the
Shares are delivered. At the Grantee’s option, Grantee shall have the right to
relinquish to the Company a portion of the Shares having a fair market value,
based on the closing price of the Common Stock on the NYSE on such delivery
date, equal to the amount the Grantee would otherwise be required to pay to the
Company on such delivery date by reason of applicable withholding taxes, in lieu
of paying that amount to the Company in cash. Grantee authorizes

 



--------------------------------------------------------------------------------



 



the Company to withhold in accordance with applicable law from any compensation
payable to him or her any taxes required to be withheld for federal, state or
local law in connection with this RSU.
     10. Notices. Any notice to the Company under this Agreement shall be made
in care of the Committee to the office of the General Counsel, at the Company’s
main offices. All notices under this Agreement shall be deemed to have been
given when hand delivered or mailed, first class postage prepaid, and shall be
irrevocable once given.
     11. Securities Laws. The Committee may from time to time impose any
conditions on the Shares as it deems necessary or advisable to ensure that
Shares are issued and resold in compliance with the Securities Act of 1933, as
amended.
     12. Grant of RSU Not to Affect Service. The grant of this RSU shall not
confer upon Grantee any right to continue as an employee of the Company or to
serve in any other capacity for the Company or any Affiliate.
     13. Amendment to RSU Agreement; Acceleration. Notwithstanding anything
contained herein to the contrary, the Committee shall have the authority to
amend or modify the terms and conditions set forth in this RSU Agreement if the
Committee determines, at its discretion, that any such amendment or modification
is necessary or appropriate; provided, however, that the terms of this RSU
Agreement may not be changed in a manner that is unfavorable to Grantee without
Grantee’s consent.
     14. Miscellaneous.
          (a) The address for Grantee to which notice, demands and other
communications to be given or delivered under or by reason of the provisions
hereof shall be Grantee’s address as reflected in the Company’s personnel
records.
          (b) Grantee acknowledges receipt of a copy of the Plan prospectus,
included in which is a summary of the terms of the Plan. The summary contained
therein is qualified in its entirety by reference to the terms of the Plan,
copies of which are available with the Company’s public filings with the United
States Securities and Exchange Commission at www.sec.gov, or by oral or written
request directed to the Company. Grantee represents that he is familiar with the
terms and provisions of the Plan, and hereby accepts this RSU, subject to all of
the terms and provisions thereof. Grantee agrees to hereby accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement.
          (c) The validity, performance, construction and effect of this RSU
shall be governed by the laws of the Commonwealth of Pennsylvania, without
giving effect to principles of conflicts of law.
[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this RSU Agreement has been executed on this 19th day of
December, 2008.

                  TOLL BROTHERS, INC.       GRANTEE:    
 
               
By:
               
Name:
 
 
     
 
Robert I. Toll    
Title:
               

 